Citation Nr: 1807557	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the Veteran had originally requested a hearing before the Board; however, he withdrew that request in June 2017.  Thus, there is no outstanding hearing request.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 1975, the Veteran filed a claim for service connection for a left ankle injury.

2.  The Veteran's November 1975 claim was abandoned due to his failure to submit a VA Form 21-4176 as requested by VA.

3.  The evidence received since the disallowance of the prior claim relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disorder.   



CONCLUSION OF LAW

New and material evidence has been received since the April 1976 disallowance, and the claim for a left ankle disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted a claim for a left ankle disorder in a November 1975 VA Form 21-526.  In December 1975, the RO sent a letter to the Veteran and his representative requesting that he submit a VA Form 21-4176 as soon as possible, but preferably within 60 days.  It was also noted that the form must be received within one year of the date of letter.  Another letter was sent to him in March 1976 again requesting that he complete and return a VA Form 21-4176.  The Veteran did not submit the requested form, and in April 1976, the RO disallowed the claim for failure to furnish the requested evidence.  

The RO was not required to notify the Veteran of the disallowance because he did not provide the requested information.  The provisions regarding abandoned claims pursuant to 38 C.F.R. § 3.158(a) do not require notification of the denial. See Hurd v. West, 13 Vet. App. 449, 452 (2000) (concluding that 38 C.F.R. § 3.158 "requires no further action by the [RO] until a new claim is received" and that "[o]nce a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights."); see also Morris v. Derwinski, 1 Vet. App. 260, 265 (concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), he or she "is necessarily charged with knowledge of the regulation").

Nevertheless, the Veteran has demonstrated actual knowledge of the denial.  In this regard, in a February 2014 report of contact, he indicated that he had been told by his service officer that his claim had been denied.  There is no indication that the Veteran later disputed the disallowance or submitted the requested form.  

Since the April 1976 disallowance, the Veteran has submitted new and material evidence in support of his claim.  In this regard, he has provided statements that include details regarding his in-service injury, which were not previously considered.  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for a back disorder is reopened.  See 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disorder is reopened.


REMAND

The Veteran was afforded a VA examination in May 2013 in connection with his claim for service connection for a left ankle disorder.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he noted that the Veteran was not seen for the condition in service and that there were no complaints or findings recorded at the time of his separation examination.  He also observed that the Veteran was not seen for the condition until two years after his military service when he sustained a work-related injury.  In addition, the examiner indicated that an x-ray and examination of the left ankle was normal.  

Nevertheless, the Board notes that the Veteran was awarded the Combat Action Ribbon.  In the case of any veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. 38 U.S.C. § 1154(b). Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id.  

That section 1154(b) establishes an event and injury during service does not end the matter. The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder. Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty." Reeves, 988 F.3d at 1000.  Thus, the May 2013 VA examiner should have considered the Veteran's report an in-service injury rather than relying on a lack of documentation in the service treatment records.  

Moreover, the May 2013 VA examiner did not address the November 1975 x-ray finding of an irregular cortical surface that could represent an old injury.  It was noted at that time that there was no evident recent injury.  In addition, despite the normal findings in May 2013, there was a subsequent impression of mild degenerative changes in November 2013.

For these reasons, an additional medical opinion is needed to determine the nature and etiology of any left ankle disorder that may be present.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ankle.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any records from Dr. A and Dr. D.A. referenced in the November 1975 treatment record pertaining to the work injury.

The AOJ should also obtain any outstanding VA treatment records.  

2.  The AOJ should request any available records pertaining to a 1975 workers' compensation claim.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ankle disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted the Veteran has claimed that he injured his left ankle while engaged in combat.  Although combat status does not eliminate the need for evidence of a current disability or a medical nexus, the evidentiary requirement for establishing an in-service injury is relaxed.

The examiner should state whether it is at least as likely as not that the Veteran has a current left ankle disorder that manifested in or is otherwise related to the Veteran's military service, including any symptomatology and injury therein.

In rendering this opinion, the examiner should consider the November 1975 x-ray finding of an irregular cortical surface that could represent an old injury, the post-service work injury, and the November 2013 impression of mild degenerative changes.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


